Case 1:12-cv-01876-BMC-PK Document 120 Filed 09/12/19 Page 1 of 2 PageID #: 7614



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                   X
 IN RE PROPECIA (FINASTERIDE)
 PRODUCT LIABILITY LITIGATION                      :
                                                   :     Master File No.: 12-md-2331 (BMC)(PK)
 THIS DOCUMENT APPLIES TO:                         :
                                                   :     Case No.: 1:12-cv-01876 (BMC)(PK)
 PAUL DAWSON,                                      :
                                                   :
                           Plaintiff,              :
                                                   :
                 v.                                :
                                                   :
 MERCK & CO., INC. and MERCK SHARP &               :
 DOHME CORP.,                                      :
                                                   :
                           Defendants.             :
                                                   X



                      RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Defendants, Reuters America LLC, a Delaware limited liability company, by and through

 its attorneys of record, Davis Wright Tremaine LLP, and pursuant to Rule 7.1 of the Federal Rules

 of Civil Procedure, provides the following corporate disclosure statement:

       The parent of Reuters America LLC is Reuters News & Media Inc., a Delaware

        corporation.

       Reuters America LLC and Reuters News & Media Inc. are not publicly held and are wholly

        owned indirect subsidiaries of Thomson Reuters Corporation, a publicly-held corporation

        traded on the New York Stock Exchange and Toronto Stock Exchange.

       There are no intermediate parent corporations or subsidiaries of Reuters America LLC or

        Reuters News & Media Inc. that are publicly held, and there are no publicly held companies

        that own 10% or more of Reuters America LLC’s stock or Reuters News & Media Inc.’s

        stock.
Case 1:12-cv-01876-BMC-PK Document 120 Filed 09/12/19 Page 2 of 2 PageID #: 7615



       Based on SEC filings, The Woodbridge Company Limited, a non-public company, is an

        indirect parent of Thomson Reuters Corporation as it beneficially owns approximately 66%

        of Thomson Reuters Corporation’s stock and there are no publicly held companies that

        own 10% or more of Thomson Reuters Corporation's stock.



 Dated: September 12, 2019

                                            Respectfully submitted,

                                            DAVIS WRIGHT TREMAINE LLP

                                            By: /s/ Katherine M. Bolger
                                                 Katherine M. Bolger

                                            1251 Avenue of the Americas, 21st Floor
                                            New York, NY 10020-1104
                                            (212) 489-8230 Phone
                                            (212) 489-8340 Fax
                                            katebolger@dwt.com

                                            Attorney for Movant/Intervenor Reuters America
                                            LLC




                                               2
